Citation Nr: 0817764	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & B.M.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, with various other verified and unverified 
periods of active duty for training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for service 
connection.
The veteran testified at a hearing in April 2008 before the 
undersigned Acting Veterans Law Judge.


FINDING OF FACT

Hypertension was not shown in service or for many years after 
service and is not shown to be related to service or an event 
of service origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he is entitled to service connection for 
hypertension.

Duties to Notify and Assist
1.  Duty to Notify
Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the veteran is expected to provide; 
and (4) must ask the veteran to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also told that it was his responsibility to assure that VA 
receives evidence not in the possession of VA, the military, 
or the federal government.  In essence, he was told to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

2.  Duty to Assist
In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  Although the 
veteran's service medical records were deemed lost, they have 
since been found and associated with the claims file.  The 
veteran was afforded a VA medical examination in March 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection
At the April 2008 hearing, the veteran withdrew his 
contention that he was seeking service connection for 
hypertension based on herbicide exposure.  See Hearing 
Transcript, page 4.  Thus, the Board will consider his claim 
on a direct basis only.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

The veteran's service medical records from active duty are 
negative for any diagnoses of hypertension.  On separation in 
1967, the veteran reported that he did not have a history of 
high blood pressure.  The medical evidence includes reserve 
service medical records spanning twenty years from 1977 until 
the veteran's retirement in 1996.  At an April 1985 physical, 
the veteran continued to report that he did not have a 
history of high blood pressure.  In November 1986, the 
veteran was advised that his blood pressure was high.  
However, it was normal at a June 1990 cardiovascular risk 
screening, which found the veteran's risk index was 3.96 
percent.  The next indication of high blood pressure was not 
until January 1996, shortly before retirement.  In April 
2002, the veteran reported to his private medical provider 
that a registered nurse had suggested daily blood pressure 
readings.  In July 2002, the private provider noted concerns 
regarding the veteran's blood pressure, and hypertension was 
diagnosed in August 2002.  The veteran filed his claim for 
service connection for hypertension in December 2003.  At a 
March 2004 VA examination, the veteran reported that he was 
diagnosed three years prior with hypertension.  The VA 
examiner diagnosed hypertension at that examination.

As for the clinically diagnosed hypertension, to the extent 
that the veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

The law provides that active military service is active duty; 
any period of active ACDUTRA during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty is active service.  Active service also includes a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty during 
such training; however service connection is granted only for 
injuries, not diseases, incurred during inactive duty 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see 
also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-
486 (1993).  Further, ACDUTRA includes full- time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves. 38 U.S.C.A. § 101(23)(A).  Thus, although 
the veteran had two high blood pressure readings while on 
ACDUTRA, without evidence of an injury incurred on ACDUTRA 
which caused hypertension, service connection cannot be 
granted on that basis. 
 
In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with hypertension 
during active service.  There is no evidence of record that 
the veteran was treated for hypertension within 12 months of 
his separation from service.  There is no evidence of record 
to suggest that hypertension existed until 1986, when the 
veteran was advised that his blood pressure was too high.  In 
addition, following that examination, the veteran's blood 
pressure was noted to be normal for ten years.  During that 
ten years, the veteran had normal blood pressure readings, 
including a June 1990 cardiovascular risk screening which 
found his blood pressure was normal and his risk index was 
only 3.69 percent. 
 
The absence of any diagnosis of the claimed hypertension in 
the service medical records between 1965 and 1967 constitutes 
negative evidence tending to disprove the assertion that the 
veteran had hypertension during his service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a single 
high blood pressure reading until 1986, nineteen years after 
the veteran's 1967 separation from service, in addition to 
the fact that the next high blood pressure reading was not 
until 1996, nearly 10 years after the first high reading and 
29 years after service, is evidence which tends to show that 
hypertension was not incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether a preexisting condition was 
aggravated by military service.  The trier of fact should 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts.  See Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability).  Although Maxson is not 
directly on point in this case, as it deals with aggravation 
in service and not service connection, it does imply that, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. 
 
In addition, the absence of evidence of hypertension during 
service is supported by affirmative evidence that tends to 
show that the claimed disorder was not incurred during that 
time.  Such affirmative evidence consists of several ACDUTRA 
physicals which show normal blood pressure readings, normal 
cardiovascular functioning, and do not contain a diagnosis of 
hypertension.  These findings are medical evidence indicating 
that the claimed hypertension was not present for many years 
after active service.  Thus, this is positive evidence that 
the veteran did not have hypertension shortly after his 
separation from service or for many years thereafter.

The Board notes that the statements of the veteran and his 
representative to the effect that his hypertension is 
causally connected to his active service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In fact, although the 
veteran contended in February 2005 that he was diagnosed with 
hypertension in service, he also reported a 2001 diagnosis at 
his March 2004 VA examination and a 1996 diagnosis at his 
April 2008 hearing.  This is evidence suggesting that the 
veteran is uncertain as to the date of his diagnosis.  See 
Barr v. Nicholson, No. 04-0534 (Veteran. App. June 15, 2007). 
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
hypertension is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the veteran's current hypertension 
and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's hypertension is not 
related to his active service.  While it is apparent that the 
veteran currently has hypertension, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the hypertension and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension.  As 
such, the evidence is insufficient to support a grant of 
service connection for hypertension. 


ORDER

The appeal for service connection for hypertension is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


